COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Malveaux, Ortiz and Causey
              Argued at Lexington, Virginia


              LISA MICHELE PARKER, A/K/A
               LISA M. PARKER
                                                                              MEMORANDUM OPINION* BY
              v.      Record No. 0377-22-3                                      JUDGE DANIEL E. ORTIZ
                                                                                  DECEMBER 13, 2022
              COMMONWEALTH OF VIRGINIA


                                    FROM THE CIRCUIT COURT OF AUGUSTA COUNTY
                                                 Paul A. Dryer, Judge

                                H. Eugene Oliver, III (Evans Oliver, PLC, on brief), for appellant.

                                John Beamer, Assistant Attorney General (Jason S. Miyares,
                                Attorney General, on brief), for appellee.


                      A jury convicted Lisa M. Parker of assault and battery of a law enforcement officer. By

              final order entered December 9, 2021, the Circuit Court of Augusta County sentenced her to seven

              months of incarceration. Parker contends that the evidence at trial was insufficient to support her

              conviction because the Commonwealth failed to prove that she intended to cause bodily harm. She

              also asserts that the trial court abused its discretion when it denied her motion for a continuance

              after granting the Commonwealth’s motion to amend the indictment. Finally, she argues that the

              trial court erred by refusing to give several of her proffered jury instructions, pertaining to probable

              cause and the right to use reasonable force to resist an illegal arrest. Because the evidence is

              sufficient to support the conviction, and the trial court did not abuse its discretion, we affirm.




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                           BACKGROUND

          On November 25, 2019, a grand jury indicted Parker for “unlawfully and feloniously

assault[ing]” Augusta County Sheriff’s Deputy N.A. Roe, knowing that he was a law enforcement

officer engaged in public duties. Augusta County Sheriff’s Deputy Stroop testified that on July 28,

2019, he and Deputy Roe responded to a domestic violence call at the residence Parker shared with

her boyfriend Jonathan Pecor.1 When the deputies arrived, they went to the side door of the

residence, where Pecor and Parker “were kind of bickering back and forth and talking over each

other.”

          After separating Parker and Pecor, Deputy Stroop spoke with Pecor for approximately

fifteen minutes. Pecor stated that he “never hit” Parker but had been “trying to deflect punches that

[Parker] was throwing at him.” Pecor further explained that he was “the man so [he was] supposed

to take the blame for everything”; thus, he “admitted” that he hit Parker so that he “would go to jail”

and she would not. Based on those statements, Deputy Stroop arrested Pecor. Deputy Stroop

observed that Pecor had suffered several injuries, including a cut on the left side of his nose, a

scrape on his forehead, and a cut by his hairline.

          When Deputy Stroop spoke with Parker, she stated that Pecor “threw her on the ground,”

“kicked her,” and “smashed her head into a wall.” She acknowledged that both she and Pecor were

“intoxicated” and admitted “throwing things into [a] TV.” Deputy Stroop did not observe any

damage to the walls of the residence. He also did not observe any injuries on Parker’s body; Parker

stated that she “doesn’t bruise easy.” Deputy Stroop later photographed Parker’s face and hands at

her request.




          1
         Deputy McManaway and Trooper Cappo also responded to the call but left the scene
before the events at issue in this appeal.
                                           -2-
        Deputy Stroop ultimately decided to arrest both Pecor and Parker for assault and battery of a

family or household member. Deputy Stroop testified that Code § 19.2-81.3 required the deputies

to “arrest the primary aggressor if” they were “able to determine one.” Deputy Stroop determined

that Parker was the primary aggressor but also arrested Pecor due to his statements.

        When Deputy Stroop informed Parker that she was under arrest, she became “extremely

angry” and began screaming and cursing at the deputies. The deputies handcuffed Parker—which

she resisted—and escorted her to Deputy Roe’s cruiser. Against Parker’s continued resistance, the

deputies sat her in the cruiser’s backseat. After Parker stated that the handcuffs, which were behind

her back, were too tight, Deputy Roe removed one handcuff so that the deputies could move her

hands to the front. Parker then “became aggressive again” and “flail[ed] around.” The deputies

removed her from the vehicle and re-handcuffed her. When Parker “refused to get back in the car,”

the deputies “assist[ed]” her into a position where she sat on the vehicle’s rear seat “facing out the

door.” Parker then “raised her leg up” and “kicked Deputy Roe” in “the stomach area,” near the

bottom of his vest. The kick “knock[ed]” Deputy Roe “back a step” before the deputies got

Parker’s feet back inside the vehicle.

        After Deputy Stroop’s testimony, the Commonwealth moved to amend the indictment to

allege that Parker “did feloniously assault and batter” Deputy Roe. (Emphasis added). The trial

court granted the motion over Parker’s objection, noting that Code § 19.2-231 authorizes a trial

court to permit amendment of an indictment at any time before the jury returns a verdict. Parker

then moved for a continuance; the trial court denied the motion, concluding that the amendment did

not constitute a surprise within the meaning of Code § 19.2-231. The trial court noted that defense

counsel “very capably and ably cross-examined Deputy Stroop with the terms of a police report that

clearly indicated the events that transpired.”




                                                  -3-
        Deputy Roe testified that Parker kicked him “between [his] vest and [his] belt” with the sole

of her foot while he was standing by the right rear passenger door of his cruiser. He described the

kick as a “donkey kick,” and asserted that immediately before the kick, he saw Parker “with her foot

back.” Deputy Roe stated that Parker was “very irate” and angry and that she showed “no remorse”

for the kick.

        After the Commonwealth rested, the trial court denied Parker’s motion to strike the

evidence. Parker testified in her own defense. She stated that she had called 911 during an

altercation with Pecor. The altercation began when Parker reached across Pecor to grab the TV

remote. Pecor “attack[ed]” her and after she fought him off, she threw the remote and a speaker at

the TV because Pecor “had just bought the TV” and “the remote, in [her] mind, got her attacked.”

Before the deputies separated Pecor and Parker, Parker told Deputy Stroop that she “was attacked

and dragged to the floor,” that she could not “move [her] jaw all the way,” and that her neck hurt.

Parker admitted at trial that she had been drinking that night but denied that she was drunk.

        Parker was “very shocked” when Deputy Stroop told her that she was under arrest because

she was the one who had been assaulted and called the police. She repeatedly begged them not to

arrest her and began cursing. Parker admitted that she “struggled” as the deputies placed her in

custody but stated that she did not twist, turn, or flail. According to Parker, when “some of [her]

spittle got on” the cheek of one of the deputies, he told her that she could be charged with assaulting

an officer. She averred that she did not intend to strike Deputy Roe with her foot and stated that she

“was unaware that [her feet] touched anybody.” She confirmed on cross-examination that she did

not “feel the need” to apologize to Deputy Roe because she “did not attempt to kick the officer.”

        After the defense rested, the trial court denied Parker’s renewed motion to strike. The trial

court then reviewed the parties’ proposed jury instructions. The court refused to give four of

Parker’s proposed instructions, labeled Instructions H, I, J, and K. Instruction H recited a portion of

                                                 -4-
Code § 19.2-81.3, relating to a law enforcement officer’s authority and obligation to arrest without a

warrant upon having probable cause to believe that a person committed an assault and battery

against a family or household member. The trial court noted that Instruction H merely recited

statutory language and did “not add any valuable statement of the law to the jury.”

        Instruction I stated, in part, that “[t]he lawful discharge of duty in making an arrest requires

(1) that the officer making the arrest has the authority to do so and (2) that the conduct of the officer

in making the arrest is lawful.” Instruction J, citing to Michigan v. DeFillippo, 443 U.S. 31, 37

(1979), stated the constitutional standard for probable cause to arrest, and Instruction K, citing to

Commonwealth v. Hill, 264 Va. 541, 546 (2002), stated that “[u]nder the common law, a citizen

generally is permitted to use reasonable force to resist an illegal arrest.” The trial court found that,

considering Pecor’s statements and Stroop’s observation of Pecor’s injuries, “a reasonably prudent

officer” applying a standard of objective reasonableness “could find probable cause to arrest both”

Pecor and Parker. Accordingly, the trial court refused to give Instructions H, I, J, and K. The jury

convicted Parker of assault and battery of a law enforcement officer.

                                              ANALYSIS

        Parker makes three assignments of error. First, she challenges the sufficiency of the

evidence regarding intent. Second, she asserts that the trial court abused its discretion by

denying her motion for a continuance after the Commonwealth amended the indictment. Third,

she argues that the trial court abused its discretion by refusing to give her proffered jury

instructions. We disagree with all three arguments.

                                    I. Sufficiency of the Evidence

        Parker argues that the evidence at trial was insufficient to prove that she intended to harm

Deputy Roe. We disagree.




                                                  -5-
       “When reviewing the sufficiency of the evidence, ‘[t]he judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to

support it.’” Smith v. Commonwealth, 296 Va. 450, 460 (2018) (alteration in original) (quoting

Commonwealth v. Perkins, 295 Va. 323, 327 (2018)). “In such cases, ‘[t]he Court does not ask

itself whether it believes that the evidence at the trial established guilt beyond a reasonable

doubt.’” Secret v. Commonwealth, 296 Va. 204, 228 (2018) (alteration in original) (quoting

Pijor v. Commonwealth, 294 Va. 502, 512 (2017)). “Rather, the relevant question is whether

‘any rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.’” Vasquez v. Commonwealth, 291 Va. 232, 248 (2016) (quoting Williams v.

Commonwealth, 278 Va. 190, 193 (2009)). “If there is evidentiary support for the conviction,

‘the reviewing court is not permitted to substitute its own judgment, even if its opinion might

differ from the conclusions reached by the finder of fact at the trial.’” Chavez v. Commonwealth,

69 Va. App. 149, 161 (2018) (quoting Banks v. Commonwealth, 67 Va. App. 273, 288 (2017)).

       “Under well-settled principles of appellate review, we consider the evidence presented at

trial in the light most favorable to the Commonwealth, the prevailing party below.” Vay v.

Commonwealth, 67 Va. App. 236, 242 (2017) (quoting Smallwood v. Commonwealth, 278 Va. 625,

629 (2009)). “This principle requires us to ‘discard the evidence of the accused in conflict with that

of the Commonwealth, and regard as true all the credible evidence favorable to the Commonwealth

and all fair inferences to be drawn therefrom.’” Id. (quoting Parks v. Commonwealth, 221 Va. 492,

498 (1980)).

       “To sustain a conviction for battery, the Commonwealth must prove a wil[l]ful or

unlawful touching of another.” Kelley v. Commonwealth, 69 Va. App. 617, 625 (2019)

(alteration in original) (quoting Parish v. Commonwealth, 56 Va. App. 324, 330 (2010)). “One

cannot be convicted of assault and battery without an intention to do bodily harm—either an

                                                 -6-
actual intention or an intention imputed by law.” Parish, 56 Va. App. at 330 (quoting Adams v.

Commonwealth, 33 Va. App. 463, 468 (2000)). “[T]he slightest touching of another . . . if done

in a rude, insolent, or angry manner, constitutes a battery for which the law affords redress.”

Kelley, 69 Va. App. at 628 (quoting Adams, 33 Va. App. at 469). “In such circumstances, ‘[t]he

unlawful intent may be imputed,’” id. (alteration in original) (quoting Parish, 56 Va. App. at

331), and “may often be gathered from the conduct of the aggressor, viewed in the light of the

attending circumstances,” Parish, 56 Va. App. at 331 (quoting Wood v. Commonwealth, 149 Va.

401, 405 (1927)). “Whether an act is done in a ‘rude, insolent, or angry manner’ is a finding of

fact that this Court will not disturb on appeal unless the finding is plainly wrong or no evidence

supports it.” Kelley, 69 Va. App. at 628-69 (citing Parish, 56 Va. App. at 331).

        Deputy Stroop and Deputy Roe testified that Parker was angry and cursing throughout

the encounter. Parker resisted the deputies’ initial attempt to handcuff her and place her in the

police cruiser. After Deputy Roe removed one of the handcuffs from her, she renewed her

aggression and “flail[ed] around,” so the deputies had to remove her from the police cruiser to

replace the handcuff. She then refused to return to the police cruiser, and the deputies had to

physically place her back inside. Parker then pulled her leg and kicked Deputy Roe, knocking

him a step back. Deputy Roe testified that Parker was “irate” and showed no remorse for the

kick.

        Viewing the deputies’ testimony in the light most favorable to the Commonwealth and

disregarding all conflicting testimony by Parker, a rational trier of fact could find that Parker

willfully kicked Roe in a rude, insolent, or angry manner. See Kelley, 69 Va. App. at 628.

Accordingly, a rational factfinder could also impute the requisite unlawful intent to Parker’s

actions. Id. The intent may also be inferred from the totality of her conduct and the attending




                                                -7-
circumstances. Parish, 58 Va. App. at 331. Thus, the trial evidence was sufficient to support the

guilty verdict.

                                          II. Continuance

        Parker next asserts that the trial court should have granted her motion for a continuance

because the Commonwealth’s amendment to the indictment constituted a surprise. We again

disagree.

        When an amendment to the indictment “operates as a surprise to the accused, [she] shall

be entitled, upon request, to a continuance of the case for a reasonable time.” Ortiz v.

Commonwealth, 276 Va. 705, 722 (2008) (quoting Code § 19.2-231)). “The circuit court’s

ruling on a motion for a continuance will be rejected on appeal only upon a showing of abuse of

discretion and resulting prejudice to the defendant.” Id. (quoting Haugen v. Shenandoah Valley

Dep’t. of Soc. Servs., 274 Va. 27, 34 (2007)).

        Parker has not shown that the amendment operated as a surprise or that she was

prejudiced by the denial of a continuance. After the trial court overruled Parker’s objection to

the Commonwealth’s motion to amend, Parker’s trial counsel stated, “I suppose that in order to

properly preserve my objection to the amendment, I’d like to also, nevertheless, ask for the

continuance, even though—regardless of the practical considerations.” Parker did not argue to

the trial court that the amendment was a surprise. Furthermore, as the Commonwealth noted at

trial, the arrest warrant directed that Parker be arrested on the charge that she did “unlawfully

and feloniously . . . assault and batter” Deputy Roe. Thus, Parker was on notice well before the

amendment that the Commonwealth could present evidence that she kicked Deputy Roe. In

addition, the trial court found that Parker’s trial counsel “very capably and ably cross-examined

Deputy Stroop with the terms of a police report that clearly indicated the events that transpired.”




                                                 -8-
Accordingly, the trial court did not abuse its discretion in concluding that the amendment did not

constitute a surprise.

        Parker also has failed to show any prejudice from the trial court’s denial of a continuance.

In addressing the prejudice prong in Ortiz, the Supreme Court held that the defendant failed to

show either “a specific need for additional investigation to prepare . . . a defense” or that “there

was testimony of witnesses, or evidence in any other form, which he could secure if a

continuance was granted.” 276 Va. at 723. Here, Parker argues that assault and battery have

distinct elements and contends that trial counsel “had prepared to defend against charges of

assault and not assault and battery, including the scope of cross-examination and preparation of

jury instructions.” But Parker does not specify on appeal, and did not explain to the trial court,

what additional areas of cross-examination she would have pursued had the trial court continued

the trial. Further, Parker did not seek to recall Stroop to the stand after the amendment. Finally,

Parker does not allege that the denial of a continuance prevented her from adducing any evidence

in her case-in-chief.

        Accordingly, Parker has not established that the amendment to the indictment was a

surprise under Code § 19.2-231, or that the trial court’s denial of a continuance prejudiced her.

                                        III. Jury Instructions

        Parker’s final argument is that the trial court erred in refusing her proposed jury

instructions H, I, J, and K. We again disagree.

        This Court reviews a trial court’s decisions in giving and denying requested jury

instructions for abuse of discretion. Barney v. Commonwealth, 69 Va. App. 604, 609 (2019).

Our “responsibility in reviewing jury instructions is ‘to see that the law has been clearly stated

and that the instructions cover all issues which the evidence fairly raises.’” Conley v.




                                                  -9-
Commonwealth, 74 Va. App. 658, 674-75 (2022) (quoting Fahringer v. Commonwealth, 70

Va. App. 208, 211 (2019)).

        The four instructions pertain to whether the deputies had probable cause to arrest Parker

for committing assault and battery against Pecor and whether Parker was permitted to use

reasonable force to resist the arrest. The parties and the trial court agreed that the instructions

accurately state the law. Further, neither the trial court nor the Commonwealth challenged

Parker’s premise that a citizen has the right to use reasonable force to resist an unlawful arrest.

See Hill, 264 Va. at 546; cf. Brown v. Commonwealth, 27 Va. App. 111, 116-17 (1998) (“It has

long been held in Virginia that where an officer attempts an unlawful arrest, the officer is an

aggressor[,] which gives the arrestee the right to use self-defense to resist so long as the force

used is reasonable.”).2 The trial court decided not to give the proffered instructions because it

determined as a matter of law that the deputies had probable cause to arrest Parker, rendering the

instructions irrelevant.

        Parker contends on appeal that her theory that the arrest was unlawful was supported by

more than a scintilla of evidence and that the trial court “unfairly established facts in controversy

contrary to [her] theory of the case.” “[W]hen reviewing a trial court’s refusal to give a

proffered jury instruction, we review the evidence in the light most favorable to the proponent of

the instruction.” Dandridge v. Commonwealth, 72 Va. App. 669, 676 (2021) (quoting Lienau v.

Commonwealth, 69 Va. App. 254, 260 (2018)). A trial court “may not refuse to grant a proper,

proffered instruction” if there is more than “a scintilla” of evidence supporting the instruction.

Id. at 680 (quoting Lienau, 69 Va. App. at 264). “Whether there is more than a mere scintilla of


        2
          In Hill, the Supreme Court of Virginia held that a defendant may not defend against a
charge of assault and battery of a police officer on the grounds that he used reasonable force to
resist an unlawful detention, as opposed to an unlawful arrest. 264 Va. at 548. In Brown, we
reversed the defendant’s conviction for obstructing justice by resisting arrest after finding that
her arrest was unlawful. 27 Va. App. at 116-18.
                                                - 10 -
evidence is determined on a case-by-case basis.” Jones v. Commonwealth, 71 Va. App. 70, 94

(2019).

          “The lawfulness of an arrest . . . present[s] [a] mixed question[] of law and fact.” Smith

v. Commonwealth, 30 Va. App. 737, 740 (1999). Where the facts are undisputed, however, only

a question of law remains. See Bristol v. Commonwealth, 272 Va. 568, 573 (2006) (reviewing

“de novo the issue of law whether the undisputed facts . . . establish[ed] that the officers

effectuated an arrest”). It is “fundamental” that questions of law should be decided by the court

rather than submitted to the jury. Amonett v. Commonwealth, 70 Va. App. 1, 8 (2019); see

Wiggins v. Commonwealth, 47 Va. App. 173, 193 n.6 (2005) (“Jury instructions are not

invitations by the court to the jury to decide questions of law.”).

          In her testimony, Parker disputed certain portions of Deputy Stroop’s and Deputy Roe’s

testimony. Even viewing the evidence in the light most favorable to Parker, however, the trial

court correctly found as a matter of law that Deputy Stroop had probable cause and statutory

authorization to arrest Parker for assault and battery of a family or household member.

          “The test of constitutional validity of a warrantless arrest is whether at the moment of

arrest the arresting officer had knowledge of sufficient facts and circumstances to warrant a

reasonable man in believing that an offense has been committed.” Byrd v. Commonwealth, 50

Va. App. 542, 551 (2007) (quoting Russell v. Commonwealth, 33 Va. App. 604, 609 (2000)).

Sufficient facts and circumstances are referred to as “probable cause.” See, e.g., Purdie v.

Commonwealth, 36 Va. App. 178, 185 (2001). Probable cause “is an objective standard that

focuses on the totality of the facts and circumstances,” and “involves a much lower evidentiary

standard than proof beyond a reasonable doubt.” Park v. Commonwealth, 74 Va. App. 635, 646

(2022).




                                                 - 11 -
       Additionally, “[i]n Virginia, authorization to make a warrantless arrest is limited to those

situations provided for in the Code of Virginia.” Brown, 27 Va. App. at 116. Code

§ 19.2-81.3(A) authorizes a law enforcement officer to “arrest without a warrant” for an alleged

assault and battery against a family or household member “regardless of whether such violation

was committed in his presence.” Moreover, an officer “having probable cause to believe that” an

assault and battery against a family or household member “has occurred shall arrest and take

into custody the person he has probable cause to believe, based on the totality of the

circumstances, was the predominant physical aggressor unless there are special circumstances

which would dictate a course of action other than an arrest.” Code § 19.2-81.3(B) (emphasis

added). Code § 19.2-81.3(B) requires the officer to consider multiple factors in determining the

predominant physical aggressor, including “who was the first aggressor,” “the protection of the

health and safety of family and household members,” any “prior complaints of family abuse,”

“the relative severity of the injuries inflicted,” and whether “any injuries were inflicted in

self-defense.” The officer also must consider any witness statements and “other observations.”

Id.

       Deputy Stroop testified that Parker and Pecor gave conflicting accounts of the altercation.

Pecor claimed that he merely defended himself against Parker’s punches. Parker told Deputy

Stroop that Pecor “threw her on the ground,” “kicked her,” and “smashed her head into a wall.”

Deputy Stroop observed that Pecor had sustained physical injuries but did not see the injuries

that Parker claimed she had suffered. Nor did Deputy Stroop see any evidence inside the residence

corroborating Parker’s claim that Pecor slammed her head into the wall. Additionally, Parker

admitted to Deputy Stroop that she had thrown the remote into the television and that she had been

drinking.




                                                - 12 -
        Parker testified that she was shocked that the deputies arrested her because she had called

911 and she was the victim. Parker’s description at trial of the statement she made to Deputy Stroop

at the scene was materially consistent with Deputy Stroop’s testimony: she told Deputy Stroop that

Pecor had attacked her and she had defended herself. Importantly, however, nothing in Parker’s

testimony contradicts Deputy Stroop’s testimony regarding the other evidence at the scene. With

the evidence undisputed, the trial court was entitled to rule as a matter of law that Deputy Stroop

reasonably believed that Parker committed assault and battery against Pecor and was the

predominant physical aggressor. Therefore, the trial court did not err by refusing the four proposed

jury instructions.

                                           CONCLUSION

        For the foregoing reasons, we affirm Parker’s conviction for assault and battery of a law

enforcement officer.

                                                                                              Affirmed.




                                                - 13 -